Case 1:19-cr-O0665-AJN Document9 Filed 09/16/19 Page 1 of 4
- ¥

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee EE LLL kn Xx
UNITED STATES OF AMERICA INFORMATION.
- Vv. 7 . 19 Cr. |
RAYMOND REID COLLINS JR., 1 9 CRIM 6 6 5
Defendant.
we eee eee ELL 8 4
COUNT ONE

The United States Attorney charges:

1. From at least in or about August 2016,-up to and
including at least in or about October 2016, in the Southern
District of New York and elsewhere, RAYMOND REID. COLLINS JR.,
the defendant, knowingly did possess and access with intent to
view, and attempt to possess and access with intent to view, a
book, magazine, periodical, film, videotape, computer disk, and
other material that contained an image of child pornography,
including an image of child pornography involved’ in the offense
which involved a prepubescent minor and a minor who had not
attained 12 years of age, that had been mailed, shipped and
transported using a means and facility of interstate and foreign
commerce and in and affecting interstate and foreign commerce by

any means, including by computer, and that was produced using

materials that had been mailed, shipped and transported in and
~r

Case 1:19-cr-O0665-AJN Document9 Filed 09/16/19 Page 2 of 4

“fh

affecting interstate and foreign commerce by any means,

'
including by computer, to wit, COLLINS possessed and accessed
with the intent to view images and videos of child pornography,
including an image of a prepubescent minor, which were stored in
a cloud storage account, from his residence in New Jersey and

his office in New York, New York.

(Title 18, United States Code, Sections 2252A(a) (5) (B), (b) (2)
and 2.) .

FORFEITURE ALLEGATION

 

4

2. As a result of committing the offense alleged in Count

One of this Information, RAYMOND REID COLLINS JR.; the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 2253, any and alliproperty, real
and personal, constituting or traceable to gross profits or
other proceeds obtained from said offense and any and all
property, real or personal, used or intended to be used to
commit or promote the commission of said offense or traceable to
such property, including but not limited to the following
specific property:

a. Apple iPhone with IMEI 355321080690812; _

b. Apple iPhone with FCC Number BCG-E2946A;. and

c. Dell Inspiron laptop with serial number 71YCOY1.

Substitute Assets Provision

3. If any of the above-described forfeitable property, as

 
Case 1:19-cr-O0665-AJN Document9 Filed 09/16/19 Page 3 of 4

rd

%

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, ot deposited
with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461l(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section ‘2253;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Ceol fre, ¢. Betran
GEOFFREY ‘S. BERMAN
United States Attorney
of

Case 1:19-cr-O0665-AJN Document9 Filed 09/16/19 Page 4 of 4

Form No. USA-33s~-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

RAYMOND REID COLLINS JR.,

Defendant.

 

INFORMATION
19 Cr.

(18 U.S.C. §§ 2252A(a) (5) (B), (b) (2)
and 2.) .

GEOFFREY S. BERMAN
United States Attorney
